Case 19-40832-bem            Doc 14      Filed 05/31/19 Entered 05/31/19 12:59:25                   Desc Main
                                         Document     Page 1 of 3


                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF GEORGIA
                       TRUSTEE’S REPORT ON SECTION 341 MEETING

CASE NUMBER:         19-40832-BEM                                   TRUSTEE:      Thomas D. Richardson, Trustee

CASE NAME:           JERICHO LEDFORD, CHRISTOPHER                   341 DATE:     05/30/2019
                     ALEX AND GOFORTH, JESSICA
                     DARLENE

JUDGE:               Barbara Ellis-Monro                                 TIME:    1:30 PM




                                                 APPEARANCES

                                                     PRESENT                           ABSENT

DEBTOR 1:


DEBTOR 2:


DEBTOR’S ATTORNEY:




                                            RESULTS OF MEETING

                                                        YES                              NO
341 MEETING CONCLUDED

CONTINUE TO                                       06/27/2019          AT 11:00 A. M.

REASON FOR CONTINUANCE:

        NON-APPEARANCE OF DEBTOR                               NON-APPEARANCE OF SPOUSE

OTHER: Pay advices/affidavit needs to be filed for both debtors with the court.




DATED: May 31, 2019                                        s/ Thomas D. Richardson
                                                           THOMAS D. RICHARDSON, TRUSTEE
Case 19-40832-bem              Doc 14       Filed 05/31/19 Entered 05/31/19 12:59:25                   Desc Main
                                            Document     Page 2 of 3


                               UNITED STATES BANKRUPTCY COURT
                                NORTHERN DISTRICT OF GEORGIA

     In Re:

                                                                         Chapter 7 Voluntary

                                                                         Case No. 19-40832-BEM

     Christopher Alex Jericho Ledford                                                  Barbara Ellis-
                                                                                       Monro
     Jessica Darlene Goforth


                                         CERTIFICATE OF SERVICE




This is to certify that I have this day served:

       Christopher Alex Jericho Ledford
       Jessica Darlene Goforth
       426 NICHOLAS PAUL DR
       RESACA, GA 30735-9221
       Dan Saeger
       SUITE D
       706 S THORNTON AVE
       DALTON, GA 30720
       U.S. Department of Justice
       Offices of the United States Trustee
       362 Richard Russell Building
       75 Spring Street SW
       Atlanta, GA 30303


with a copy of this Trustee’s Report on Section 341 Meeting by causing a copy of same to be placed in first class
U.S. mail with adequate postage affixed thereto.

Dated: May 31, 2019                                         s/ Thomas D. Richardson
                                                            THOMAS D. RICHARDSON, TRUSTEE

P.O. Box 5007, Rome, GA 30162-5007
Phone: (706) 291-8853
Fax: (706) 234-3574
Case 19-40832-bem   Doc 14   Filed 05/31/19 Entered 05/31/19 12:59:25   Desc Main
                             Document     Page 3 of 3
